                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:19-CV-163-MOC-WCM

 MELISSA DAWN SMILEY,                                        )
                                                             )
                         Plaintiff,                          )
                                                             )
 Vs.                                                         )                  ORDER
                                                             )
 ANDREW SAUL, Commissioner of Social                         )
 Security Administration,                                    )
                                                             )
                       Defendant.                            )




        THIS MATTER is before the Court on plaintiff’s Motion for Fees under the Equal Access

to Justice Act. (Doc. No. 20). The Court enters the following Order, pursuant to its authority to

award fees to a prevailing party, other than the United States, incurred by that party in a civil action

against the United States under the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412(d)(1)(A), and in light of this court’s Order (Doc. No. 18) and Clerk’s Judgment (Doc. No.

19) remanding this case to the Commissioner for further proceedings. The Court notes that

Defendant Commissioner consents to the relief sought in this motion.

                                                ORDER

        IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Fees Under the Equal

Access to Justice Act is GRANTED, and Plaintiff is hereby awarded attorney’s fees in the amount

of $2,817.75, which the Court finds to be reasonable and full satisfaction of any and all attorney’s

fee claims plaintiff may have in this case under the EAJA.




                                                   1



       Case 1:19-cv-00163-MOC-WCM Document 21 Filed 10/06/20 Page 1 of 2
        Pursuant to Comm’r of Soc. Sec. v. Ratliff, 560 U.S. 586 (2010), the fee award will first

be subject to offset of any debt Plaintiff may owe to the United States. The Commissioner will

determine whether Plaintiff owes a debt to the United States. If so, the debt will be satisfied first.

If any funds remain, they will be made payable to Plaintiff and mailed to Plaintiff’s counsel. If

the United States Department of the Treasury reports to the Commissioner that Plaintiff does not

owe a federal debt, the government will pay the awarded fees directly to Plaintiff’s counsel. No

additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.




                                              Signed: October 6, 2020




                                                  2



      Case 1:19-cv-00163-MOC-WCM Document 21 Filed 10/06/20 Page 2 of 2
